Case 4:16-cr-20101-LVP-SDD ECF No. 28 filed 10/05/20      PageID.106     Page 1 of 4




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA,

            Plaintiff,
                                                   Criminal Case No. 16-20101
v.                                                 Honorable Linda V. Parker

WYATT F. HOWELL, JR.,

          Defendant.
_____________________________/

     OPINION AND ORDER DENYING DEFENDANT’S MOTION FOR
                   REDUCTION OF SENTENCE

      On May 31, 2016, Defendant pleaded guilty pursuant to a Rule 11 Plea

Agreement to one count of possession with intent to distribute 100 grams or more

of heroin in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(B). On August 30,

2016, the Court sentenced Defendant to a term of imprisonment of 108 months. A

Judgment was entered on September 7, 2016. The matter is presently before the

Court on Defendant’s December 4, 2019 letter, received on December 11, 2019, in

which he seeks a reduction of his sentence. (ECF No. 22.) The motion has been

fully briefed (ECF Nos. 25, 26), and the Government opposes Defendant’s request

for relief (ECF No. 25.)

      Defendant was sentenced as a career offender under United States

Sentencing Guideline § 4B1.1(a) due to his two prior convictions for controlled
Case 4:16-cr-20101-LVP-SDD ECF No. 28 filed 10/05/20         PageID.107     Page 2 of 4




substance offenses: possession with intent to deliver 50 grams of cocaine in 2008

and delivery of narcotics less than 50 grams in 2012. Defendant now seeks

resentencing in light of the Sixth Circuit’s decision in United States v. Powell, 781

F. App’x 487 (6th Cir. 2019). Powell applied the Sixth Circuit’s holding in United

States v. Havis, 927 F.3d 382 (6th Cir. 2019), that attempt crimes no longer qualify

as controlled substance offenses under the sentencing guidelines for purposes of

the career offender enhancement. Powell, 781 F. App’x at 490 (citing Havis, 927

F.3d at 386-87).

      A district court is authorized to modify a defendant’s sentence only in those

instances where Congress has granted it jurisdiction to do so. United States v.

Blackwell, 81 F.3d 945, 947 (10th Cir. 1996). In 18 U.S.C. § 3582(c), Congress

provided that a court may not modify a term of imprisonment once it has been

imposed except in the three limited circumstances set forth in the statute: (1) upon

motion by the Director of the Bureau of Prisons (“BOP”) or the defendant based

upon “extraordinary and compelling circumstances” or where the defendant is at

least 70 years of age, has served at least 30 years in prison, and is not a danger to

the safety of any person; (2) as permitted by statute or Rule 35 of the Federal Rules

of Criminal Procedure; or (3) where the applicable sentencing guideline range has

been retroactively lowered by the United States Sentencing Commission. 18

U.S.C. § 3582(c)(1)-(2).

                                           2
Case 4:16-cr-20101-LVP-SDD ECF No. 28 filed 10/05/20       PageID.108    Page 3 of 4




       The BOP Director has not moved for a modification of Defendant’s sentence

and Defendant does not cite “extraordinary and compelling circumstances

warranting a sentence reduction. Rule 35 only authorizes a modification of a

defendant’s sentence within fourteen days of sentencing. Defendant filed his

motion well after the fourteen-day period.

       The Sixth Circuit’s decisions in Powell and Havis do not fall within any of

the limited circumstances where courts are empowered to modify a defendant’s

sentence under § 3582(c). 1 Those decisions interpreted U.S.S.G. § 4B1.2(b),

concluding that the text of the guideline “makes clear that attempt crimes do not

qualify as controlled substance offenses.” Havis, 927 F.3d at 387. The Sixth

Circuit did not amend the guideline but only rejected the Sentencing Commission’s

interpretation of it.

       For these reasons,

       IT IS ORDERED that Defendant’s motion for a reduction of his sentence




1
 Defendant also does not have a cognizable claim under 28 U.S.C. § 2255 based
on Havis or Powell, as non-constitutional challenges to an advisory guideline range
do not entitle a defendant to habeas relief. See Snider v. United States, 908 F.3d
183, 189-91 (6th Cir. 2018). Additionally, the Sixth Circuit has recently held that
“misapplication-of-the-guidelines-range claims are not cognizable on collateral
review.” Bullard v. United States, 937 F.3d 654, 659-61 (6th Cir. 2019).
                                           3
Case 4:16-cr-20101-LVP-SDD ECF No. 28 filed 10/05/20      PageID.109    Page 4 of 4




(ECF No. 22) is DENIED.

     IT IS SO ORDERED.
                                             s/ Linda V. Parker
                                             LINDA V. PARKER
                                             U.S. DISTRICT JUDGE

Dated: October 5, 2020

I hereby certify that a copy of the foregoing document was mailed to counsel of
record and/or pro se parties on this date, October 5, 2020, by electronic and/or
U.S. First Class mail.

                                             s/ R. Loury
                                             Case Manager




                                        4
